United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 00-3493
                                    ___________

Charles D. Reach, Jr.,                   *
                                         *
      Appellant,                         *
                                         *
      v.                                 * Appeals from the United States
                                         * District Court for the Western
AlliedSignal, Inc.,                      * District of Missouri
                                         *
      Appellee.                          *         [UNPUBLISHED]
                                    ___________

                              Submitted: April 10, 2001
                                Filed: June 14, 2001
                                    ___________

Before LOKEN, Circuit Judge, GOLDBERG1 and BOGUE,2 District Judges.3
                               ___________

PER CURIAM.




      1
        The Honorable Richard W. Goldberg, Senior Judge for the United States Court
of International Trade, sitting by designation.
      2
        The Honorable Andrew W. Bogue, Senior United States District Judge for the
District of South Dakota, sitting by designation.
      3
        Pursuant to 28 U.S.C. § 46(b), the Chief Judge certified the existence of a
judicial emergency necessitating the designation of a panel consisting of fewer than two
members of the Court of Appeals.
       Charles D. Reach, Jr. was terminated as part of a reduction-in-force from his
employment with AlliedSignal, Inc. Reach alleged he was terminated because he took
leave under the Family and Medical Leave Act. The district court concluded that his
disability was not the determining factor in his termination and no causal connection
existed between the leave and the termination.

       After a careful examination of the record, this Court finds there was sufficient
evidence to support summary judgment in favor of AlliedSignal. The district court,
therefore, properly granted the motion for summary judgment as no material facts were
in dispute. Under Eighth Circuit Rule 47B, no further commentary is warranted.

      Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-